DETAILED ACTION
This Office Action is in response to Amendment filed June 3, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US 8,628,989) in view of Kelly et al. (US 2016/0064483)
In the below prior art rejections, the claim limitation “buffer” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Lochtefeld discloses an electronic device (Fig. 4) comprising: a first layer (310; S3) on a buffer layer (300; S2) on a substrate (100; S1), the first layer protruding through an opening in an insulating structure (110) (col. 5, line 50), the first layer having a top surface above a top surface of the insulating structure, the first layer (310) having a bottom surface above a bottom surface of the insulating structure (110), and the first layer comprising a first semiconductor material (col. 8, lines 8-15), the first semiconductor material different than a semiconductor material of the buffer layer (col. 8, lines 16-18), because (a) Applicants do not specifically claim what the word “different” refers to, and whether the word “different” implies different material compositions, different physical characteristics of the materials, different chemical characteristics of the materials, different mechanical characteristics of the materials, different optical characteristics of the materials, etc., and (b) when the first semiconductor material and the buffer layer material have different lattice constants as disclosed by Lochtefeld, they are formed of different materials having different physical characteristics, and different than a semiconductor material of the substrate (Si), because Lochtefeld discloses that the substrate essentially consists of Si (col. 5, lines 48-49) which is different from material compositions disclosed on lines 8-15 of column 8 of Lochtefeld, and the semiconductor material of the buffer layer (300; S2) different than the semiconductor material of the substrate (Si), because Lochtefeld discloses that the buffer layer 300/S2 is formed of any of a group IV, III-V or III-V semiconductor (col. 8, lines 8-15) in comparison to the Si substrate 100; and a source region (240/250) (col. 7, lines 60-61) or a drain region (250/240) on the buffer layer; and a gate electrode (210) (col. 7, line 50) on the first layer (310).
Lochtefeld differs from the claimed invention by not showing that the source region or drain region comprises a second semiconductor material that has a bandgap smaller than a bandgap of the first semiconductor material.
Kelly et al. disclose an electronic device (Fig. 1M, especially Figs. 1H-1 and 1H-2) comprising: a first layer (110 in Figs. 1E-1 and 1E-2; fin structure layer) on a substrate (102), the first layer protruding through an opening in an insulating structure (112 in Figs. 1E-1 and 1E-2) ([0023]), the first layer having a top surface above a top surface of the insulating structure, and the first layer comprising a first semiconductor material ([0016]); and a source region (124 in Figs. 1H-1 and 1H-2) ([0032]) or a drain region (not-shown 124 on opposite side) on the substrate, the source region or drain region comprising a second semiconductor material ([0033]) that has a bandgap smaller than a bandgap of the first semiconductor material, because (a) the first layer 110, which is a fin structure layer formed from the same material as the substrate 102, can be formed of gallium arsenide (gallium arsenic on line 11 of paragraph [0016]), indium phosphide (line 12 of paragraph [0016]), gallium phosphide (lines 11-12 of paragraph [0016]), indium gallium phosphide (GaInP on line 15 of paragraph [0016]), aluminum gallium arsenide (AlGaAs on line 14 of paragraph [0016]) or indium gallium arsenic phosphide (InGaAsP on line 15 of paragraph [0016]), which are six compound semiconductor material compositions recited in claim 5, (b) the second layer 124 is formed of indium gallium arsenide (InGaAs on line 6 of paragraph [0033]) or indium antimonide (InSb on line 7 of paragraph [0033]), which are the two compound semiconductor materials recited in claim 6, and (c) therefore, when the first and second semiconductor material disclosed by Kelly et al. are respectively the same with Applicants’ originally disclosed and Applicants’ claimed first and second semiconductor material, the second semiconductor material inherently has a bandgap smaller than the bandgap of the first semiconductor material; and a gate electrode (118 in Fig. 1F-1) ([0024]) on the first layer (110).
Since both Lochtefeld and Kelly et al. teach an electronic device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electronic device disclosed by Lochtefeld can comprise a source region or a drain region on the substrate as disclosed by Lochtefeld and Kelly et al., wherein the source region or drain region comprises a second semiconductor material that has a bandgap smaller than a bandgap of the first semiconductor material as disclosed by Kelly et al., because (a) both Lochtefeld and Kelly et al. teach the same first layer material of gallium arsenide and indium phosphide, (b) it has been a common practice in semiconductor industry to form a source and drain region as disclosed by Kelly et al. to form a source and drain region made of a desired semiconductor material having a small bandgap and thus a good electrical conductivity, and a lattice constant that would be able to apply a certain desired stress to the channel layer to improve carrier mobility, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 2 and 4-10, Lochtefeld in view of Kelly et al. further disclose that the first semiconductor material (310 of Lochtefeld which corresponds to 110 of Kelly et al.) has a conduction band that has a zero offset relative to a conduction band of the second semiconductor material (124 of Kelly et al.) when the first and second semiconductor material disclosed by Lochtefeld and Kelly et al. are the semiconductor material respectively recited in claims 5 and 6 (claim 2), each of the first semiconductor material (310 of Lochtefeld and 110 of Kelly et al.) and the second semiconductor material (124 of Kelly et al.) comprises a III-V semiconductor material (claim 4), the first semiconductor material (310 of Lochtefeld and 110 of Kelly et al.) (col. 8, lines 8-15 of Lochtefeld and [0016] of Kelly et al.) comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSb1-x) (where 0≤x≤1), indium gallium arsenide antimonide (InxGa1-xAsySb1-y), indium gallium arsenide phosphide (InxGa1-xAsyP1-y), indium gallium arsenide phosphide antimonide InxGa1-xPySb1-y (where 0≤x≤0.3, 0≤y≤1), indium aluminum arsenide antimonide InxAl1-xAsySb1-y, indium aluminum arsenide phosphide (InxAl1-xAsyPi-y) (where 0.8≤x≤1, 0≤y≤1), or any combination thereof (claim 5), the second semiconductor material (124 of Kelly et al.) ([0033] of Kelly et al.) comprises indium gallium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (InxGa1-xAsySb1-y), indium gallium arsenide phosphide (InxGa1-xAsyP1-y), indium gallium phosphide antimonide (InxGa1-xPySb1-y), indium aluminum arsenide antimonide (InxAl1-xAsySb1-y), indium aluminum arsenide phosphide (InxAl1-xAsyP1-y), where 0≤x≤1, 0≤y≤1, or any combination thereof (claim 6), a valence band of the first semiconductor material (310 of Lochtefeld and 110 of Kelly et al.) is offset relative to a valence band of the second semiconductor material (124 of Kelly et al.) by at least 0.4 eV when the first and second semiconductor material disclosed by Lochtefeld in view of Kelly et al. are those semiconductor materials recited in claims 5 and 6 (claim 7), further comprising a gate dielectric (element that corresponds to 220 in Fig. 2 of Lochtefeld and 116 in Fig. 1F-1 of Kelly et al.) (col. 7, lines 51-52 of Lochtefeld and [0025] of Kelly et al.) on the first layer (310 of Lochtefeld and 110 of Kelly et al.) (claim 8), the first layer (310 of Lochtefeld and 110 of Kelly et al.) is a part of a fin, a nanowire, or a nanoribbon (claim 9), and the source region (124 of Kelly et al.) or drain region is in a recess (122 in Figs. 1G-1 and 1G-2 of Kelly et al.) ([0031]) in the first layer (310 of Lochtefeld and 110 of Kelly et al.) (claim 10).
Regarding claim 3, Lochtefeld in view of Kelly et al. differ from the claimed invention by not showing that the first semiconductor material has a dopant concentration equal or smaller than 1016 atoms/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first semiconductor material can have a dopant concentration equal or smaller than 1016 atoms/cm3, because (a) the first semiconductor material 310 of Lochtefeld and 110 of Kelly et al. would form a channel layer in the FinFET disclosed by Lochtefeld and Kelly et al., (b) a channel layer in a field effect transistor has commonly include a small amount of dopants, if any, since the dopants would act as scattering centers of the charge carriers of electrons or holes, resulting in a reduced carrier mobility when there are too many dopants, and (c) furthermore, Lochtefeld and/or Kelly et al. do not explicitly disclose doping of the first material, which would render the claimed range of the dopant concentration obvious since the first material would at best include unwanted or unintended impurities that would negatively affect the electrical characteristics of the claimed electronic device, which thus should be minimized.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contrary to Applicants’ arguments, Lochtefeld already disclosed the claimed buffer layer 300/S2 as claimed.  Also, the preposition “on” does not necessarily suggest “directly on”.
It also appears that Applicants attempt to attack the teachings of the secondary reference of Kelly et al., while the Examiner cited the secondary reference of Kelly et al. to show that it would have been obvious to one of ordinary skill in the art that the source/drain region can comprise a semiconductor material having a bandgap smaller than a channel layer semiconductor material to form a better ohmic contact.  In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cantoro et al. (US 9,679,975)
More et al. (US 9,847,334)
Van Dal et al. (US 9,761,666)
Loo et al. (US 9,502,415)
Eneman et al. (US 9,171,904)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 2172-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 25, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815